Citation Nr: 9909195	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a seizure disorder 
secondary to a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
December 1981.

The above issue was previously before the Board and remanded 
for additional development in March 1997.  The case has been 
returned to the Board for further appellate consideration.

The veteran provided testimony before a traveling member of 
the Board sitting at Denver, Colorado, in October 1996.


REMAND

In November 1998 the veteran was informed that his appeal was 
being sent to the Board, and that he had 90 days to submit 
additional evidence and/or change his representative.  
Received in January 1999 was a letter from the veteran in 
which he requested a change of representative, and an 
information sheet by the Epilepsy Foundation that he wished 
to have considered with his claim.  The evidence was not 
accompanied by a waiver of the procedural right to have the 
evidence considered by the RO.  The Board accepts the 
evidence initially submitted as pertinent.  Therefore, the 
case must be returned to the RO for review of the additional 
evidence and preparation of a Supplemental Statement of the 
Case.  38 C.F.R. § 20.1304 (c) (1998).

Additionally, the board finds that in the original rating 
action in January 1992, service medical records from July 27, 
1979, to November 4, 1981, were considered.  There was no 
reference to a separation examination related to the 
veteran's discharge a month later.  Additionally, there are 
references in September 1981 to psychological testing, with a 
notation dated September 9, 1981, to see subsequent MHC 
records, and an appointment at Williams, AFB, in October 
1981, which the Board cannot find in the file.  As there is 
no discharge examination for the veteran, and he was 
discharged early, the Board feels that his personnel records 
should be made available for review.

The Board notes that some of the records associated with the 
car accident in January 1981 have been made available, but it 
is apparent that they are not complete.  Finally, the records 
of private hospitalization for the veteran following the 
accident on January 3, 1981, cannot be found in the file.  
The Board notes that the private examiners in May 1995 
apparently had access to these records for their review.  In 
light of the apparent conflict between the VA examination 
opinion of January 1998, and the letter from the Epilepsy 
Foundation, the private medical records after the January 
1981 accident could be of value in resolving the issue before 
the Board.

It is with very great regret that the Board must find that 
the record remains inadequate to resolve the issues on 
appeal.  38 C.F.R. § 4.2.  In order to fulfill its statutory 
duty to assist the veteran and adequately develop his claim, 
the Board believes that further development, as specified 
below, is required.  See 38 U.S.C.A. § 5107(a).  Accordingly, 
the case is remanded to the RO for the following actions:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion of a relationship between his 
seizure disorder and head injury in 
service would be helpful.  All records of 
private or VA treatment for the veteran 
since March 1996 should be secured and 
associated with the claims folder.

2.  The RO should secure the veteran's 
service personnel records, and determine 
whether all available service medical 
records for the veteran have been 
secured, to include the psychological 
test results in September 1981, and any 
records from an October 8, 1981, 
appointment at Williams, AFB.

3.  The RO, with the help of the veteran 
should attempt to secure complete copies 
of records associated with the accident 
on January 3, 1981, to include the police 
report and any investigation by the 
veteran's insurance company.  

4.  The RO, with the help of the veteran 
should attempt to secure complete copies 
of records from the private hospital 
where the veteran was treated after the 
accident in January 1981.  If they are 
not available from the hospital, the RO 
should try S. Farrell, Ph.D., who 
conducted an evaluation in May 1995.  

5.  Following the above, the claim should 
be reviewed by an appropriate specialist, 
to include all material collected as a 
result of this remand, and the letter 
from the Epilepsy Foundation.  The 
specialist should be asked whether it is 
more likely, less likely, or equally 
likely as not that any seizure disorder 
is of service origin or causally related 
to any incidents of service.  The 
rationale for the opinions should be 
stated.  If deemed necessary, additional 
evaluation and testing will be performed.  
The claims folder should be made 
available to the examiner prior to 
evaluation.  If an opinion can not be 
provided without resort to speculation, 
the examiner should so note.  

6.  Following completion of the above 
actions, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


